Case:19-13271-MER Doc#:100 Filed:10/18/19               Entered:10/18/19 12:04:30 Page1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

 In re:                                               Case No. 19-13271-MER

 NSPIRE HEALTH, INC.

 Debtor.                                   Chapter 11
 _______________________________________ _________________________

 In re:                                               Case No. 19-13273-MER

 NSPIRE HEALTH, LLC

 Debtor.                                              Chapter 11

                                                       (Jointly Administered 19-13271-MER)

          AGREED ORDER FOR PARTIAL SURRENDER OF LEASED PROPERTY
                     (1830 Lefthand Circle, Longmont, Colorado)

        GCC Longmont Holdings, Limited Partnership, (“GCC”) and Debtor nSpire Health, Inc.
 (“Debtor”) agree and stipulate to entry of this Agreed Order for Partial Surrender of Leased
 Property (“Order”) for Debtor’s surrender and GCC’s possession of a portion of certain non-
 residential leased property on the terms set forth below:

                                        BACKGROUND

        On April 22, 2019 (“Petition Date”), the Debtor filed its voluntary petition for relief
 under chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (“Bankruptcy
 Code”) (Doc. No. 1). The Debtor remains a debtor-in-possession. No official committee of
 unsecured creditors has been formed by the United States Trustee.

         As of the Petition Date, the Debtor was the tenant, and GCC was the landlord, under a
 lease (together with all amendments, addenda, and exhibits, the “Lease”) of non-residential real
 property described as the building having an address of 1830 Lefthand Circle, Longmont,
 Colorado (“Property”), commencing August 13, 2007, as amended.

        Under section 365(d)(4) of the Bankruptcy Code, the last day of the 120-day period for
 assuming or rejecting the Lease was August 20, 2019. On September 30, 2019, GCC filed its
 motion for immediate possession (“Motion for Possession”) (Doc. No. 94) of the Property,
 pursuant to 11 U.S.C. § 365(d)(4)(A). The Motion for Possession is incorporated by reference.

         GCC provided notice to the Debtor, creditors, and parties in the interest under Local Rule
 9013-1.1, establishing an objection deadline of October 14, 2019 (“Notice”) (Doc. No. 95). No
 objections to the Motion for Possession were received; however, GCC and the Debtor have
Case:19-13271-MER Doc#:100 Filed:10/18/19               Entered:10/18/19 12:04:30 Page2 of 3




 agreed to extend the Debtor’s opportunity to respond to the Motion for Possession subject to the
 continuance of good-faith negotiations between them and the terms of this Order.

                                   SURRENDERED SPACE

        Prior to the Petition Date, on April 17, 2019, Debtor and GCC entered into a letter
 agreement entitled nSpire Surrender of Portion of Premises at 1830 Lefthand Circle (“Third
 Addendum”). The Third Addendum allowed the Debtor to surrender a portion of the Property
 described as 22,264 square feet (“Surrendered Space”), effective as of May 31, 2019. A copy of
 the Third Addendum is attached as Exhibit 4 to the Motion for Possession.

         GCC and the Debtor have agreed to Debtor’s surrender and GCC’s immediate possession
 of the Surrendered Space upon entry of this Order. The Debtor further stipulates to relief from
 the automatic stay under section 362(d) of the Bankruptcy Code to the extent necessary for GCC
 to regain possession of the Surrendered Space.

        Entry of this Order is without prejudice to the parties with respect to the Motion for
 Possession and the remaining portion of the Property to which GCC claims immediate
 possession, including Debtor’s right to respond to the Motion for Possession, but excluding any
 right of Debtor to assert any rights to possession of the Surrendered Space which Debtor
 expressly waives.

        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that upon entry of this
 Order, Debtor shall surrender and GCC shall have immediate possession of the Surrendered
 Space; and it is further

        ORDERED that the Debtor shall, no later than five (5) days after the date of this Order,
 remove its personal property from the Surrendered Space, and any personal property of the
 Debtor left at the Surrendered Space after this period expires may be disposed of by GCC in any
 manner and in GCC’s sole discretion, and without recourse against it; and it is further

         ORDERED that, except for the Debtor’s right to respond to the Motion for Possession as
 reserved in this Order, no objections to the Motion for Possession were filed by the deadline set
 forth in the Notice, which the Court finds was duly given, and GCC’s Motion for Possession
 with respect to the Surrendered Space is GRANTED; and it is further

        ORDERED that the 14-day stay under F.R.B.P. 4001(a)(3) is waived with respect to the
 Surrendered Space.


 DATED ______________                                BY THE COURT:



                                                     __________________________________
                                                     Hon. Michael E. Romero, Chief Judge




                                               -2-
Case:19-13271-MER Doc#:100 Filed:10/18/19           Entered:10/18/19 12:04:30 Page3 of 3




 Dated: October 18, 2019

 Stipulated and Agreed:

 HOLLAND & HART LLP


 By:    /s/Matthew J. Ochs
         Matthew J. Ochs
         Holland & Hart LLP
         555 Seventeenth Street, Suite 3200
         Post Office Box 8749
         Denver, CO 80201-8749
         Phone: (303) 295-8000
         Fax: (303) 416-8951
         mjochs@hollandhart.com

 - and -

 MILLER, CANFIELD, PADDOCK AND STONE, P.L.C.

 By:       Ronald A. Spinner (P73198)
           150 West Jefferson, Suite 2500
           Detroit, MI 48226
           (313) 496-7829
           spinner@millercanfield.com

           Attorneys for GCC Longmont Holdings,
           Limited Partnership


 BROWNSTEIN HYATT FARBER SCHRECK, LLP

 By:    /s/Michael J. Pankow
         Steven E. Abelman, #13980
         Michael J. Pankow, #21212
         410 17th Street, Suite 2200
         Denver, Colorado 80202
         Telephone: (303) 223-1100
         Facsimile: (303) 223-1111
         sabelman@bhfs.com
         mpankow@bhfs.com

           Attorneys for the Debtors

 13699789_v2




                                              -3-
